Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/21 has been entered.
Claims 1-11, 13-18, and 20-21 are currently pending examination, claims 12, 19, and 22 remain withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 4-6, 8 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher et al (US 3,926,567) in view of Sandhage.
Claims 1 and 20: Fletcher teaches a method for producing an oxide/metal composite component for use in a high temperature system (See, for example, abstract).  Fletcher teaches wherein a yttria-niobium composite is formed by vacuum sealing a mixture of yttria, niobium, and a binder and sintering under high pressure and high temperature in an autoclave (See, for example, abstract, col 2 lines 2-45). Fletcher does not teach the method comprises the providing and infiltrating steps as claimed.
Sandhage teaches a method for producing an oxide/metal composite (such as MgO/Mg-Al, MgAl2O4/Nb, BaAl2O4/NiAl), including composites comprising niobium metal) component for use in a high temperature system (such as jet and rocket engine / nozzle applications), (see, for example, abstract, col 1 lines 16-40, col 2 lines 39-43, col 7 lines 62-68).  Sandhage teaches a method of synthesis of such composites as a pressureless reactive infiltration process via a displasive compensation of porosity (DCP) process  which involves providing a fluid reactant (AM(l)) and a porous preform (such as NB-XC) that has a pore volume and contains a solid oxide reactant (porous, ionic material that is explicitly taught to comprise oxides)  that defines a solid volume of the porous preform, the fluid reactant comprising at least one metal (displacing metal) as a displacing metal and the solid oxide reactant of the preform comprising at least one oxide in which cations of the oxide are displaceable cation species, the displacing metal of the fluid reactant being capable of displacing the cations in the solid oxide reactant to produce at least a solid oxide reaction product and a solid metal reaction product (see, for example, abstract, col 3 line 64-col 4 line 68, claims);
and infiltrating the porous preform with the fluid reactant to react the displacing metal of the fluid reactant with the displaceable cation species of the solid oxide reactant to produce the oxide/metal composite component, during which the displacing metal of the fluid reactant at least partially replaces the displaceable cation species of the solid oxide reactant to produce the solid oxide 2O5 (See, for example  col 4 lines 60-col 5 line 3, col 14 lines 35-60, Table II).  Sandhage teaches wherein DCP is a more attractive process over conventional processes such as hot pressing as it provides for fabrication of more complex article shape geometries,  lower costs, and lower reaction times (See, for example col 6 liens 30-45, and col 12 lines 31-44).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated the claimed providing and infiltrating steps of the pressureless reactive infiltration DCP process of Sandhage to produce the yttria-niobium composite of Fletcher as the DCP method would provide for fabrication of more complex article shape geometries, lower costs, and lower reaction times.  Considering the general teaching of DCP in Sandhage to M(liquid) +NX => MX +N (col 4 lines 1-18), and the predictable use of Niobium oxide  (such as Nb2O5) as porous ionic material (See above), and the desired outcome of a composite of Y2O-3- /Nb of Fletcher, the combination would further dictate the “M” fluid reactant (M liquid) is yttrium.   
Additionally / alternatively, with respect to the limitation in the preamble of “for use in a high temperature system”; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The composite article is taught to possess high temperature resistance, oC (See, for example, col 1 lines 14-35, examples), thus it could be capable of performing the intended use and thus meets the claim.   
Claim 4: Fletcher in view of Sandhage teach the method of claim 1 (above) and Fletcher further teaches exposing the oxide/metal composite component to temperatures greater than 500.degree. C. in the high temperature system (such as at 1000oC and 1500oC; see, for example, examples)); wherein the yttria and the niobium metal exhibit linear thermal expansion values within 10% of one another over a temperature range of 250.degree. C. to at least 2000.degree. (As the prior art explicitly teaches the composite is a Y2O3-Nb composite it would possess the same materials as those being claimed (yttria and niobium metal) , therefore the resulting physical properties of linear thermal expansion would similarly inherently be present / possessed in the prior art since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  
Claims 5-6: With respect to the limitation “wherein the system is in an application in which the oxide/metal composite component is subject to velocities of Mach 5 and above”, further “chosen from the group consisting of aircraft, spacecraft, missiles, and energy conversion devices”, such a limitation would further limit a recitation in the preamble of claim 1 of: “for use in a system”; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The composite article is taught to possess high temperature resistance, and exposed to temperatures in excess of 1000oC, and can perform function such as cermet seals further for diodes (See, for example, col 1 lines 14-35, examples), thus it could be capable of performing the intended use and thus meets the claims.   Alternatively Sandhage further teaches wherein various oxide / Nb composites are suitable for 
Claim 8: Fletcher further teaches wherein concentration of niobium to yttria is result effective and is prepared prior to reaction (See, for example, col 3 lines 38-58).  Sandhage similarly teaches wherein relative concentration between the reactants is result effective and  further teaches wherein it is known to provide additions (such as additional species) to the porous preform prior to reaction to adjust the final article chemistry / phases (See, for example col 8 lines 60-64 and col 9 lines 34-46).  Although no particular embodiment explicitly teaches adding additional niobium metal to the porous preform prior to the infiltrating step, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have added additional niobium metal prior to infiltration as it would provide a predictable means to adjust the niobium concentration in the yttria –Nb composite to allow improved tailoring of resulting phases and properties.  
Claims 20 (further) and 21: consider portion of the rejection of claims 1 and 20 above further wherein the solid metal reaction product of the oxide/metal composite comprises niobium and the solid oxide reaction product of the oxide/metal composite possesses linear thermal expansion values within 10%, further 5%, of linear thermal expansion values of the solid metal reaction product over a temperature range of 250oC to at least 2000oC, further 1000oC to 2000oC (Fletcher has taught the composite is yttria and niobium (See abstract).  Additionally, by combination of Fletcher in view of Sandhage the composite is formed via the same process (DCP).  Yttria and niobium metal composite is the same combination applicant has presently claimed, and exemplary relied upon to exhibit such resulting expansion properties.  So as the same phases in the composite exist in the prior art, inherently so too would the same resulting claimed expansion properties of those materials exist in the prior art.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of oC. to at least 2000oC, further 1000oC to 2000oC, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated materials with such close linear thermal expansion as it would predictably provide thermal cycling damage resistance.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher in view of Sandhage as applied to claim 1 above, and further in view of Sandhage et al (US 6,598,656; hereafter Sandhage656). {Cu-Y Binary alloy Phase diagram - ASM Handbook Vol 3: Alloy Phase Diagrams © 2016, pg 304-326; hereafter ASM; relied upon only as evidence})
Claims 2-3: Fletcher in view of Sandhage teach the method of claim 1 (described above) wherein the fluid reactant would comprise liquid yttrium (see rejection of claim 1 above).  But they do not explicitly teach wherein the fluid reactant further comprises copper, further is a Cu-Y liquid that reacts with the niobium oxide at a temperature lower than the melting point of Y.  Sandhage656 teaches a method directed to utilizing DCP to produce high melting, wear resistant shaped ceramic composites (See, for example, abstract, col 4 lines 1-14).  Instead of using a pure metal for the DCP reaction, Sandhage656 teaches that providing the metal instead as a liquid solution of the active metal with an inert, fugitive, non-reactive metal that when alloyed with the metal, melts at lower temperature than .  

Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher in view of Sandhage as applied to claim 1 above, and further in view of Bond et al (US 2015/0101342; hereafter Bond).
Claim 7: Fletcher in view of Sandhage teaches the method of claim 1 above, wherein Sandhage further teaches wherein various oxide / Nb composites are suitable for components for edges of aircraft / rocket applications and nozzle liners (see, for example, col 13 lines 50-60, col 14 lines 59-67 and col).  But it is silent as to specific operational conditions for rocket applications, so it does not explicitly teach subjecting the composite component to velocities of Mach 5 and above.  Bond further demonstrates that there exists a differentiation wherein full rocket mode involves operation with an on-board oxidant to achieve velocities of Mach 5 and higher (See, for example, [0020], [0106-0107].  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have subjected the composite component to velocities of Mach 5 and above as such conditions are common and requisite for components of rocket engines when placed into service as intended by the art and since when a primary reference is silent as to a certain detail, one of ordinary .

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher in view of Sandhage as applied to claim 1 above, and further in view of Harada et al (US 2007/0026246; hereafter Harada).
Claim 9: Fletcher in view of Sandhage teach the method of claim 1 (described above) wherein Fletcher teaches a yttria-niobium composite material for use in high temperature insulator bodies with high strength, high electrical resistance, and high thermal shock resistance (See, for example, abstract).  Sandhage additionally teaches wherein various oxide / Nb composites are suitable for components for high temperature nozzle liners (see, for example, col 14 lines 59-67).  But neither explicitly teaches forming an yttria coating on the oxide/metal composite component.  Harada teaches a method of applying insulating coatings of possessing high temperature oxidation and corrosion resistance, high thermal shock resistance and abrasion resistance (See, for example, abstract, [0017], [0049], [0059], [0093]). Harada teaches wherein such enhanced protective properties are achieved via application of coatings of yttria (See, for example, abstract, [0001], [0006], [0016-0018]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated application of a yttria coating on the oxide / metal composite component as it would predictably enhance the high temperature oxidation and corrosion resistance, thermal shock resistance, and abrasion resistance.  
Claim 10: Harada further teaches wherein the yttria coating is generated by air plasma spraying (see, for example, [0083]).  
Claim 11: Harada further teaches wherein the yttria coating is generated by a plasma spraying process (See, for example, [0027], [0083])

Claims 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher in view of Sandhage, Sandhage656, and Harada. {ASM; relied upon only as evidence}
Claim 13: refer to the rejections of claim 1 over Fletcher in view of Sandhage, the rejection of claim 3 over Fletcher in view of Sandhage and further Sandhage656, and the rejection of claim 9 over Fletcher in view of Sandhage and further Harada as described above.  
Claim 14-16 and 18: refer to the rejection of claim 13 (immediately above) and further to the rejections of claims 4-6 and 8 over Fletcher in view of Sandhage above.

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fletcher in view of Sandhage, Sandhage656, and Harada as applied to claim 13 above, and further in view of Bond. {ASM; relied upon only as evidence}.
Claim 17: refer to the rejection claim 13 over Fletcher in view of Sandhage, Sandhage656, and Harada and the rejection of claim 7 over Fletcher in view of Sandhage and Bond as described above.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-8, and 20-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/503117 in view of Sandage. 
This is a provisional nonstatutory double patenting rejection.


Additionally / alternatively, with respect to the limitation in the preamble of “for use in a system…”; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The composite article is taught to operate at very high temperature, further in turbine / rocket engines, thus it could be capable of performing the intended use, further at an elevated temperature  / above room temperature.   
2O4/Nb, BaAl2O4/NiAl), including composites comprising niobium metal) component for use in a high temperature system (such as jet and rocket engine / nozzle applications), (see, for example, abstract, col 1 lines 16-40, col 2 lines 39-43, col 7 lines 62-68).  Sandhage teaches a method of synthesis of such composites as a pressureless reactive infiltration process via a displasive compensation of porosity (DCP) process  which involves providing a fluid reactant (AM(l)) and a porous preform (such as NB-XC) that has a pore volume and contains a solid oxide reactant (porous, ionic material that is explicitly taught to comprise oxides)  that defines a solid volume of the porous preform, the fluid reactant comprising at least one metal (displacing metal) as a displacing metal and the solid oxide reactant of the preform comprising at least one oxide in which cations of the oxide are displaceable cation species, the displacing metal of the fluid reactant being capable of displacing the cations in the solid oxide reactant to produce at least a solid oxide reaction product and a solid metal reaction product (see, for example, abstract, col 3 line 64-col 4 line 68, claims).  Sandhage teaches wherein DCP is a more attractive process over conventional processes such as hot pressing as it provides for fabrication of more complex article shape geometries,  lower costs, and lower reaction times (See, for example col 6 liens 30-45, and col 12 lines 31-44).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated the claimed providing and infiltrating steps of the pressureless reactive infiltration, via DCP, process of Sandhage to produce the yttria-niobium composite, as the DCP method would provide for fabrication of more complex article shape geometries, lower costs, and lower reaction times.
further the resulting oxide phase has been taught as yttria and the resulting metal phase as niobium (See, for example, claims 3-4, thus the reactants were niobium oxide and yttria).  As the prior art explicitly teaches the composite is a Y2O3-Nb composite it would possess the same materials as those 
Claim 4: refer to rejection of claim 1 above and claims 1, and 14 of US 16/503117.
Claims 5-7: refer to the rejection of claim 4 above and claims 8, 11-12 (hypersonic aircraft / missiles / thermionics taught) of US 16/503117.
Claim 8: Sandhage further teaches wherein relative concentration between the reactants is result effective and  further teaches wherein it is known to provide additions (such as additional species) to the porous preform prior to reaction to adjust the final article chemistry / phases (See, for example col 8 lines 60-64 and col 9 lines 34-46).  Although no particular embodiment explicitly teaches adding additional niobium metal to the porous preform prior to the infiltrating step, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have added additional niobium metal prior to infiltration as it would provide a predictable means to adjust the niobium concentration in the yttria –Nb composite to allow improved tailoring of resulting phases and properties.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 2-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/503117 and Sandhage as applied to claim 1 above, and further in view of Sandhage656 {ASM as evidence}. 
.  
This is a provisional nonstatutory double patenting rejection.

Claims 9-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/503117 and Sandhage as applied to claim 1 above, and further in view of Harada.
Claim 9: Claims 1-19 of US 16/503117 in view of Sandhage teach the method of claim 1 (described above) wherein the composite is meant for use in a high temperature system (claim 1) but they do not teach forming an yttria coating on the oxide/metal composite component.  Harada teaches a method of applying insulating coatings of possessing high temperature oxidation and corrosion 
Claim 10: Harada further teaches wherein the yttria coating is generated by air plasma spraying (see, for example, [0083]).  
Claim 11: Harada further teaches wherein the yttria coating is generated by a plasma spraying process (See, for example, [0027], [0083])
This is a provisional nonstatutory double patenting rejection.

Claims 13-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/503117 and Sandhage as applied to claim 1 above, and further in view of Sandhage656 and Harada. {ASM; relied upon only as evidence}
Claim 13: refer to the rejections of claim 1 over claims 1-19 of copending Application No. 16/503117 in view of Sandage, claim 3 over claims 1-19 of copending Application No. 16/503117 in view of Sandhage and further Sandhage656, and claim 9 over claims 1-19 of copending Application No. 16/503117 in view of Sandhage and further Harada as described above.  
Claim 14-17: refer further to the rejections of claims 4-7 over claims 1-19 of copending Application No. 16/503117 above.
 of copending Application No. 16/503117 in view of Sandhage above. 
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant has requested the double patenting rejections be held in abeyance (p 11 of 12/22/21 remarks).  As no arguments have been raised, the examiner has maintained / updated these double patenting rejections in response to applicant’s amendments. 
Applicant’s amendment to claim 20 to further require the fluid reactant comprising at least yttrium as a displacing metal is convincing with respect to the previously applied 35 USC 102 rejection of claim 20 over Sandhage (alone); therefore this rejection has been withdrawn.
In response to applicant's arguments (pg 13-15 of 12/22/21 remarks) against the references individually (Fletcher teaches formation of the cermet via sintering at high pressure), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As described in the current (and previous) 35 USC 103 rejection of claims 1 and 20 over Fletcher in view of Sandhage the oxide / metal production method is modified by the contribution of secondary reference Sandhage.  Sandhage explicitly teaches synthesis of such oxide / metal composites as via a pressureless reactive infiltration / displasive compensation of porosity (DCP) process  which involves providing a fluid reactant (AM(l)) and a porous preform (such as NB-XC).   Sandhage further teaches resulting composites comprising oxides with Nb metal and wherein the solid oxide reactant can comprise niobium oxide (niobates), further specifically Nb2O5 (See, for example  col 4 lines 60-col 5 line 3, col 14 lines 35-60, Table II).  Sandhage teaches wherein DCP is a more attractive 
As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/NATHAN H EMPIE/Primary Examiner, Art Unit 1712